 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          VINCENT L. FIELDS,                            CASE NO. C18-1572JLR

11                               Petitioner,              ORDER DENYING
                   v.                                     PETITIONER’S MOTION FOR
12                                                        RECONSIDERATION
            UNITED STATES OF AMERICA,
13
                                 Respondent.
14

15          Before the court is Petitioner Vincent L. Fields’s motion for reconsideration of the

16   court’s order denying Mr. Fields’s Motion to Vacate, Set Aside, or Correct Sentence and

17   denying a Certificate of Appealability. (Mot. (Dkt # 16: see also 9/19/19 Order (Dkt.

18   # 15).) Pursuant to Local Rule LCR 7(h)(1), motions for reconsideration are disfavored

19   and will ordinarily be denied unless there is a showing of (a) manifest error in the prior

20   ruling, or (b) facts or legal authority which could not have been brought to the attention

21   of the court earlier, through reasonable diligence. Local Rule W.D. Wash LCR 7(h)(1).

22   //


     ORDER - 1
 1   Because Mr. Fields fails to make either showing regarding the court’s order, the court

 2   DENIES Mr. Fields’s motion for reconsideration (Dkt. # 16).

 3         Dated this 31st day of October, 2019.

 4

 5                                                   A
                                                     JAMES L. ROBART
 6
                                                     United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
